1

2

3                           UNITED STATES DISTRICT COURT

4                           EASTERN DISTRICT OF CALIFORNIA

5

6    UNITED STATES OF AMERICA,                 No.    2:17-cr-00169-GEB
7                     Plaintiff,               ORDER AFFIRMING MAGISTRATE
                                               JUDGE’S PRETRIAL DETENTION ORDER
8           v.                                 AND DENYING DEFENDANT’S MOTION
9    CHI YANG,
10                    Defendant.
11

12

13               Defendant Chi Yang filed a motion on October 9, 2018 in

14   which he asks the District Judge “to determine whether to revoke

15   the detention order in this case.”                 Mot. to Review Detention

16   Order (“Mot.”) at 1:20-22, ECF No. 99.                   Defendant indicates in

17   his motion that what he challenges is the Magistrate Judge’s

18   ruling “[o]n September 27, 2018, [that] denied Mr. Yang’s motion

19   to reopen.”       Id. at 2:17-18.        Yang argued in his re-open motion

20   before the Magistrate Judge that the pretrial detainment decision

21   be re-opened so that the judicial decision could made whether

22   Yang    should    be   “released    to       Wellspace    Treatment   Center   on

23   conditions.”       Mot. to Reopen Detention Hearing, ECF No. 96 at

24   1:16-18.1     Yang “asks the District [Judge] to reverse the U.S.

25   Magistrate [Judge’s] decision, and . . .                 to allow him to use an

26   independent expert to review the drug tests [on] which the U.S.

27
     1 This page number reflects the electronic case filing page number because
28   Yang has failed to number the pages of his Motion to Reopen Detention Hearing.
                                              1
 1   Magistrate Judge relied . . . to detain him.”     Mot. at 2:18-21.

 2   Yang further argues he has “substantially complied with release

 3   despite having a drug problem, [and therefore the District Judge]

 4   should establish release conditions that include treatment, third

 5   party custodians and a small bail.”   Id. at 5:4-6.

 6               The undersigned listened to a recording of the “re-

 7   open” proceeding conducted by the Magistrate Judge on September

 8   27, 2018.    Yang’s counsel argued during that proceeding that Yang

 9   should be released to “Wellspace Treatment Center on conditions.”

10   Yang’s counsel also argued Yang has a “drug addiction problem,”

11   and indicated that Yang does not recognize the problem since Yang

12   does not use drugs and/or alcohol every day.

13               The United States of America (“the government”) opposes

14   the motion, arguing Yang “is not amenable to supervision and

15   should remain in custody pending trial in this case.       Opp’n at

16   1:20-21, ECF No. 103 at 1:20-21. The government also argues:

17               Yang’s use of methamphetamine while in
                 custody and subsequent false statements to
18               his Pretrial Services Officer regarding his
                 drug use were the first indicators that he
19               could not abide by any conditions of release
                 imposed by this Court . . . [Further,] his
20               failure to appear at a bail review hearing,
                 and the fact that he made additional false
21               statements to his Pretrial Services Officer
                 regarding    his    most   recent   use   of
22               methamphetamine led this Court to detain him
                 ultimately.   [Yang’s] inability to abide by
23               the Court’s release conditions, his sporadic
                 use of methamphetamine, and his repeated and
24               shifting false statements to his Pretrial
                 Services Officer all call into question the
25               likelihood of his appearance at future
                 proceedings and create a danger to the
26               community.     The Court should deny the
                 defendant’s request for release.   He should
27               be detained pending trial because he is not
                 amenable to supervision.
28
                                      2
 1   Id. at 1:6-16, ECF No. 103 at 3:6-16.

 2               A     district    judge     conducts    a    de       novo    review     of   a

 3   magistrate judge’s bail ruling.               See United States v. Koenig, 912

 4   F.2d 1190, 1191 (9th Cir. 1990).               A district judge “should review

 5   the evidence before the magistrate and make its own independent

 6   determination whether the magistrate's findings are correct, with

 7   no deference.          If the performance of that function makes it

 8   necessary or desirable for the district judge to hold additional

 9   evidentiary hearings, it may do so, and its power to do so is not

10   limited    to   occasions       when    evidence    is    offered         that    was   not

11   presented to the magistrate.”            Id. at 1193.

12               Yang’s     counsel’s       “drug   problem”       argument       appears      to

13   contradict      what   Yang     has    previously    told         Pretrial       Services.

14   Pretrial Services states: “Although Pretrial Services believes

15   the defendant would benefit from a residential drug treatment

16   program, given his continued denial, it is felt he is not a

17   suitable candidate for substance abuse at this time.”                             Pretrial

18   Services Report dated July 11, 2018 (emphasis added).

19               Pretrial      Services      recommends       that      Yang    be     detained

20   pending trial “given the information contained in [the Pretrial
21   Services Report dated September 27, 2018] and the prior reports,

22   and the defendant’s history of non-compliance and lack of candor

23   with [the Pretrial Services] officer.”                     The Pretrial Services

24   Report    dated    July   11,    2018    evinces    that      a    Pretrial      Services

25   Officer met with Yang on June 25, 2018 “to address the positive

26   sweat patch” and that during the meeting the officer questioned
27   Yang’s denial of methamphetamine usage; and advised Yang “that

28   there is no medication that will yield a positive drug test
                                               3
 1   result for methamphetamine,” notwithstanding Yang’s explanation

 2   that his positive drug test results were due to his medication.

 3   Yang then asked “if the result would show if it (methamphetamine)

 4   was smoked, snorted, drank or if someone put it in some in food

 5   he consumed.     When asked why that would matter if he did not use

 6   methamphetamine, [Yang] noted that around [the] time [when he was

 7   accused of using methamphetamine] . . . he went to a lot of

 8   family functions, and it is possible that someone inadvertently

 9   put it in a drink or in some of his food.”

10              During    the   June   25,   2018   meeting,    the   officer   also

11   asked Yang “to provide updated employment verification.”                   Yang

12   responded saying he had changed his employment without notifying

13   the officer as required.            Yang said he “quit his job . . .

14   because he did not have time for his employment due to his weekly

15   outpatient [private] counseling.”           The Pretrial Services Officer

16   states: “Mr. Yang has been directed on multiple occasions . . .

17   to sign a release of information to allow Pretrial Services to

18   verify his attendance” at outpatient counseling sessions. “Mr.

19   Yang advised he didn’t know how comfortable he was with that as

20   he didn’t want his assigned officer to know what was discussed.”
21   The   officer    told      Yang   “that     Pretrial      Services   requires

22   information from the provider and the ability to communicate with

23   the provider.”      The record does not indicate compliance with this

24   requirement.     Further, Yang also failed to appear at a previous

25   court bail hearing in this case.

26              The Pretrial Services Officer states in the Pretrial
27   Services   Report    dated   July    11,    2018:   “Pretrial    Services   is

28   troubled by Mr. Yang’s lack of candor and his ability to take
                                             4
 1   Pretrial Services supervision seriously considering his ongoing

 2   denial of methamphetamine [usage] since his release from custody

 3   (on October 6, 2018, the first immediately upon his release, and

 4   now a second positive test on May 15, 2018) coupled with his

 5   other     non-compliance         issued       involving     his       employment     and

 6   outpatient       treatment.”          Pretrial     Services    recommends       in    the

 7   Report    dated     July   11,     2018:     “Given   the     above    factors,      most

 8   notably the defendant’s willful disregard of his conditions of

 9   release    and    his   lack     of    candor,     Pretrial    Services       does   not

10   believe the defendant is amendable to supervision.”

11               Pretrial Services’ pretrial detention recommendation is

12   credited.     Yang admits in his motion and through his attorney’s

13   oral arguments at the September 27, 2018 proceeding conducted by

14   the Magistrate Judge that he has a drug problem; even though Yang

15   has   indicated      otherwise        in    his   communications       with    Pretrial

16   Services.    Notwithstanding          Yang’s      admissions    in    his    attorney’s

17   arguments that he has a drug problem, Yang requests the District

18   Judge to authorize him to have “an independent expert to review

19   the drug tests”.           This request is denied because Yang has not

20   shown that he has presented this issue to a Magistrate Judge for
21   decision; nor has Yang shown the likely fruitfulness of such an

22   order in light of Yang’s following admission in his Motion before

23   the Magistrate Judge to “re-open the detention hearing”: “[The

24   Magistrate Judge’s order detaining] Mr. Yang based on a finding

25   that he was unlikely to abide by conditions of release . . . was

26   correct     while    Mr.    Yang      was    in    denial   about      the    need   for
27   treatment, and [considering that Yang] had no alternate proposed

28   condition of release except for returning to the location where
                                                  5
 1   he failed to stay away from drugs.”     Mot. to Reopen Detention

 2   Hearing, ECF No. 96 at 3:13–16. (emphasis added).

 3            For the stated reasons, the Magistrate Judge’s pretrial

 4   detention order is affirmed, Yang’s motion is denied, and the

 5   November 9, 2018 scheduled hearing on the motion is vacated.

 6            Dated:   November 7, 2018

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     6
